                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


RICHARD MEYER,                     §
         Plaintiff                 §
                                   §
v.                                 §    Case No. 1:18-cv-00800-LY
                                   §
MARK WAID,                         §
        Defendant                  §




          DEFENDANT’S RESPONSE TO MOTION FOR LEAVE TO FILE
                PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      I.      INTRODUCTION

       Plaintiff Richard Meyer’s Motion for Leave to File First Amended Complaint (Dkt. 28)

should be denied for multiple independent reasons. First, the proposed amendment still asserts a

defamation count that does not fix the personal-jurisdiction problems. Second, the amendment

would be plainly futile as a matter of law, because it would not survive a statute-of-limitations

defense and, separately, Plaintiff did not comply with the requirements of the Defamation

Mitigation Act. On top of these reasons, Plaintiff’s request to amend suffers from undue delay.

Finally, as set out in his Objections to the Magistrate’s R&R, Plaintiff’s tortious-interference claim

should also be dismissed for lack of jurisdiction—therefore keeping any defamation claim in Texas

would be especially inefficient.

                             II.     PROCEDURAL BACKGROUND

       Plaintiff originally filed this lawsuit on September 19, 2018. Nowhere did he mention

Texas in the Original Complaint, and he expressly based his defamation count on statements

allegedly made “[t]hrough [Defendant’s] various social media accounts.” Compl. ¶ 24. Defendant

Mark Waid filed his Motion to Dismiss for Lack of Personal Jurisdiction on November 2, 2018.

Dkt. 10. In that Motion, Defendant argued that no personal jurisdiction exists as to Plaintiff’s

defamation claim, among other reasons, because it was “based on alleged defamatory statements

made ‘[t]hrough [Mr. Waid’s] various social media accounts.’” Dkt. 10, at 16-19.

       In response to Defendant’s Motion to Dismiss, Plaintiff argued that Defendant had also

“repeated” previous statements while at a convention in Houston, but effectively conceded that no

jurisdiction could exist as to the initial or original statements. Dkt. 23, at p.14. Notably, in his

response to the Motion to Dismiss, Plaintiff made the point that “[a]t its base, this is a tortious

interference case.” Id. at 1. Plaintiff’s alleged interference claim is based on the allegations that



                                                  1
a publisher, Antarctic Press (“AP”), decided not to publish his book after a phone call between

Defendant and AP. Id. The newly alleged statements by Defendant in Houston occurred after AP

had made the decision not to publish the book. See Dkt. 28, Ex. A ¶ 22. Specifically, the

statements in Houston occurred in May 2018, more than one year ago. See Dkt. 23 at p8 & Ex. D.

       In his Reply, on April 22, 2019, Defendant reiterated that the basis of Plaintiff’s defamation

claim was “social media” statements over which jurisdiction undisputedly did not exist. Dkt. 24 at

5. On June 10, 2019, Magistrate Judge Lane issued his Report and Recommendation (“R&R”),

correctly finding Plaintiff’s defamation count was based on statements for which there is no

personal jurisdiction. On June 24, 2019, Plaintiff filed his Motion for Leave to Amend and seeks

for the first time to partially base his defamation count on the Houston statements. Dkt. 28.

                                        III.    ARGUMENT

       “‘Rule 15(a) gives the court extensive discretion to decide whether to grant leave to amend

after the time for amendment as of course has passed.’” Schiller v. Physicians Res. Group Inc.,

342 F.3d 563, 566 (5th Cir. 2003) (quoting 6 Wright, Fed. Prac. & Proc. 2d § 1486). Courts may

consider such factors as undue delay, undue prejudice, and futility of the amendment. Id. A

proposed amendment should be denied if the proposed claim fails to state a valid claim or if the

plaintiff fails to show personal jurisdiction would exist. See, e.g., Pervasive Software, Inc. v.

Lexware GmhB & Co., 688 F.3d 214, 232 (5th Cir. 2012). More generally, Rule 15(a) maintains

“the necessary power of a district court to manage a case.” Schiller, 342 F.3d at 566.

   A. Plaintiff’s proposed defamation count still does not support personal jurisdiction.

       1. Plaintiff’s proposed amendment seeks to re-plead claims over which there undisputedly
          is no personal jurisdiction.

       While Plaintiff seeks to clarify that the defamation count is also based on Defendant’s

statements in Houston, the proposed amendment is still premised on alleged statements over which


                                                 2
there undisputedly is no personal jurisdiction.1 The proposed amendment to the defamation count

states:

          Including his statements described above in Houston, Texas, Waid has
          intentionally published statements of fact to his followers and the general public
          regarding Meyer, including falsely stating that Meyer published the first and last
          names of comic book store employees to encourage his followers to harass and
          threaten them, as well as characterizing Meyer as a racist, serial harasser of
          minorities, and as affiliated with white supremacists….

Dkt. 28, Ex. A ¶ 24 (emphasis added).

          The above reference to “followers” is a reference to Defendant’s social-media accounts.

As in the Original Complaint, Plaintiff alleges that Defendant “has thousands of friends following

his Facebook posts, and almost 100,000 Twitter followers.” Id. ¶ 11. The proposed amendment

further alleges that “[a]t various times, Waid has described Meyer as a serial harasser of women

and minorities, and claimed that he promotes hate and intolerance.” Id. ¶ 13. In the proposed

amendment, Plaintiff introduced a new heading entitled “Mark Waid’s Continued Defamation of

Richard Meyer,” and then alleges that Defendant made certain statements in Houston at a public

comic-book convention. Id. at p.9 (emphasis added). Plaintiff concludes his allegations of the

Houston statements with the following: “By making such statements in Houston, Texas and

elsewhere, Waid defamed Meyer and caused him damages.” Id. ¶ 22 (emphasis added). Thus,

Plaintiff’s defamation count remains based on the same previously alleged non-Texas statements.

          Allegedly defamatory “statements [made] at different times and for different audiences . .

. represent completely different torts because they are different publications.” Deaver v. Desai,

483 S.W.3d 668, 676 (Tex. App.—Houston [14th Dist.] 2015, no pet.). In assessing personal

jurisdiction, therefore, a district court must consider whether personal jurisdiction exists as to each



1
  Defendant attaches a highlighted version of the proposed amended complaint; the highlighting
shows the newly proposed allegations. See Ex. A.
                                                  3
alleged defamatory statement. “A plaintiff bringing multiple claims that arise out of different

forum contacts of the defendant must establish specific jurisdiction for each claim.” Seifarth v.

Helicoperos Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006).

       Thus, even if a claim based on the Houston statements could survive a jurisdictional

challenge (which, as noted below, Defendant does not concede), Plaintiff’s proposed amendment

seeks to also maintain defamation claims for which there is undisputedly no personal jurisdiction.

For that reason alone, the proposed amendment should not be permitted. In fact, in his Motion for

Leave to Amend, Plaintiff does not “identify how amendment would confer personal jurisdiction”

with regard to the amended defamation count. Pervasive Software, 688 F.3d at 232; see also

Weisskopf v. United Jewish Appeal, 889 F. Supp. 2d 912, 926 (S.D. Tex. 2012) (denying motion

to amend where amendment did not establish personal jurisdiction).

         In addition, even if merely adding the Houston statements while also keeping other non-

Texas statements would be proper, the proposed amendment presents substantial practical

problems. Allowing litigation of the proposed defamation count to proceed in Texas would require

the Court and any jury to parse the defamation allegations to ensure that any causation and any

damages are tied only to the Houston statements.2 Exacerbating the complications, Plaintiff has

alleged that the Houston statements are similar to the prior alleged statements. See Dkt. 23 at 14;

Dkt. 28-1 ¶ 22. Plaintiff’s proposed defamation claim based on the Houston statements therefore

is necessarily intertwined with alleged statements that cannot, as a matter of constitutional law, be

litigated in Texas. The Court need not permit the unnecessary complications this would present.

Notably, the Houston statements occurred after AP had already decided not to publish Plaintiff’s



2
  Defendant emphasizes that Plaintiff’s defamation claims—both previously alleged and
proposed—are entirely meritless for many independent reasons. But these issues should not at the
outset even be decided in Texas.
                                                 4
book—which is the actual gist of Plaintiff’s lawsuit. Plaintiff should not be permitted to try to use

these Houston statements to bootstrap into the case prior alleged statements over which there is

clearly no jurisdiction.3 Rule 15(a) preserves the Court’s discretion to “manage a case,” and it

should use that discretion to refuse to allow amendment under these circumstances Schiller, 342

F.3d at 566.

       As indicated above, Plaintiff’s proposed amendment presents substantial jurisdictional

issues. The Court need not ultimately decide whether a defamation count based only on the alleged

Houston statements would support jurisdiction because Plaintiff’s proposed count is also expressly

based on alleged conduct that plainly does not support jurisdiction. The difficulties presented by

Plaintiff’s proposed amendment are enough to deny the amendment.

       2. Even a claim based solely on the Houston statements presents jurisdictional problems.

        In any event, there is no personal jurisdiction over a defamation claim based on the

Houston statements. Merely because a defamatory statement is published in the forum state does

not necessarily support jurisdiction. Instead, “[k]nowledge of the particular forum in which a

potential plaintiff will bear the brunt of the harm forms an essential part of the Calder [specific-

jurisdiction] test.” Revell v. Lidov, 317 F.3d 467, 475 (5th Cir. 2002) (emphasis added). The

foregoing requirement is based on Calder v. Jones, 465 U.S. 783 (1984), a case in which

defamatory statements were widely published in the forum, and in which the defendant knew the

plaintiff resided in the forum. As explained by the Fifth Circuit:




3
  A case relied upon by Plaintiff highlights the fact the Court should not allow amendment. In
Martin’s Herend Imports, Inc. v. Diamond & Gem Trading, 195 F.3d 765 (5th Cir. 1999), the
plaintiff proposed an amended claim under “the guise of clarifying the scope” of the claim that
was “merely attempting to argue the same theory that failed” under an earlier pleading. Id. at 770-
771. The same can be said of Plaintiff’s proposed amendment, which effectively seeks to pursue
a defamation count that rests on a basis for which there is no personal jurisdiction.
                                                 5
        In Calder, the Supreme Court held that when an alleged tort-feasor’s intentional actions
        are expressly aimed at the forum state, and the tort-feasor knows that the brunt of the
        injury will be felt by a particular resident in the forum, the tort-feasor must reasonably
        anticipate being haled into court there to answer for its tortious actions.

Southmark Corp. v. Life Investors, Inc., 851 F.2d 763, 772 (5th Cir. 1988) (emphasis added). 4

           In this case, Defendant undisputedly did not know Plaintiff resided in Texas. See Dkt. 10-

1, Decl. ¶¶ 9, 14. In fact, Plaintiff publicly held himself out as being in New York. Id. ¶ 8 & Exs.

1 & 7. Accordingly, Fifth Circuit precedent requires a finding that Plaintiff’s proposed claim based

on Defendant’s Houston statements would still fail for lack of jurisdiction.5

           Even if jurisdiction were appropriate for a claim based on the Houston statements, this is

one of those cases in which the “fair and reasonable” factors weigh against exercising jurisdiction.

See McFadin v. Gerber, 587 F.3d 753, 759-760 (5th Cir. 2009) (identifying factors).

    •     Defendant has no connection to Texas (see Dkt. 10-1);

    •     Texas has little interest in resolving the proposed defamation claim. Keeping only part of

          Plaintiff’s defamation count in Texas would undercut the efficient administration of justice;

          and other states aside from Texas (at least, California) have shared interests in this dispute.

          The alleged defamation concerns Plaintiff’s anti-diversity views about the comic-book

          market generally (which is not centered in Texas, see Dkt. 10-1 ¶ 6), relates to a book whose

          subject matter has no relationship to Texas and which was being created by a team spread

          across multiple states, and the subject matter of the alleged defamatory statements do not



4
  In discussing the defamation count, the R&R cited Calder and Clemens v. McNamee, 615 F.3d
374 (5th Cir. 2010). See Dkt. 26 at p.9. As in Calder, the defendant in Clemens undisputedly knew
that the plaintiff resided in Texas. Clemens, 615 F.3d at 377-378.
5
  Defendant’s lack of knowledge of Plaintiff’s forum location itself defeats jurisdiction. But, in
addition, the alleged defamation otherwise lacks the requisite “substantial connection” to Texas
(see Walden v. Fiore, 571 U.S. 277, 284 (2014)), as it did not discuss Texas, relates to a book
unrelated to Texas to be created by a team spread across several states, and relates to Plaintiff’s
anti-diversity views which have no relationship specifically to Texas, see infra.
                                                     6
       discuss Texas. See id. ¶¶ 11-12, 20; Proposed Am. Compl. ¶¶ 15, 22. Moreover, as noted

       above, Plaintiff alleges the Houston statements were like earlier statements aimed at the

       general public regarding which there undisputedly is no personal jurisdiction—such that

       splitting up Plaintiff’s defamation theory makes no practical sense.            In addition, by

       Plaintiff’s own admission, the real gist of the lawsuit is AP’s decision not to publish

       Plaintiff’s book, not Defendant’s Houston statements (see Dkt. 23 at p.1); and,

   •   Plaintiff’s interest in securing relief as to this claim is extremely weak. Plaintiff alleges the

       Houston statements are substantially similar to earlier statements without connection to

       Texas, and the Houston statements occurred after AP decided not to publish the book.

   B. Plaintiff’s proposed amendment is also futile for obvious merit-based reasons.

       If a proposed amended claim fails to state a claim upon which relief can be granted, the

amendment is deemed futile and the district court should not allow it. See SGK Props, LLC v. U.S.

Bank Nat’l Ass’n, 881 F.3d 933, 945-945 (5th Cir. 2018).

       1. Plaintiff’s proposed defamation claim is time-barred.

       “‘Each distinct publication of a defamatory statement inflicts an independent injury from

which a defamation cause of action may arise.’” Deaver, 483 S.W.3d at 676 (quoting Akin v. Santa

Clara Land Co., 34 S.W.3d 334, 340 (Tex. App.—San Antonio 2000, pet. denied)). Accordingly,

separate alleged defamatory statements “represent separate and independent defamation claims,”

each with its “own accrual date[]” for limitations purposes. Deaver, 483 S.W.3d at 676. In Texas,

a defamation claim is subject to a one-year limitations period that accrues upon publication of the

statement. See id. at 675; Tex. Disposal Sys. Landfill, Inc. v. Waste Mgt Holdings, Inc., 219 S.W.3d

563, 586 (Tex. App.—Austin 2007), aff’d, 434 S.W.3d 142 (Tex. 2014) (citing Tex. Civ. Prac. &




                                                   7
Rem. Code § 16.002).6 The Fifth Circuit has granted dismissal when a Rule 12(b)(6) analysis

shows the claim is time-barred. See, e.g., Jones v. Alcoa, Inc., 339 F.3d 359, 361 (5th Cir. 2003).

       Here the alleged Houston-convention statements occurred in May 2018. See Dkt. 23 at p.8

& Exs. B, D.7 Plaintiff seeks to state a claim based on those statements more than one year later.

Accordingly, any claim based on the Houston statements would be time-barred as a matter of law.

Nor could the amendment relate back to the Original Complaint. “‘Texas law treats each alleged

defamatory publication as a single transaction with an independent injury.’” Schirle v. Sokudo

USA, LLC, 484 Fed. Appx. 893, 901 (5th Cir. 2012) (quoting Tex. Disposal Sys., 219 S.W.3d at

587). A proposed defamation claim based on a distinct publication does not relate back to the

original complaint, even where all the statements concern the same subject matter. See Schirle,

484 Fed. Appx. at 901 (refusing to allow “relation back” even though new alleged defamatory

statements were “similar” to previously alleged statements); see also Tex. Disposal Sys., 219

S.W.3d at 587 (finding statements did not relate back to original pleading even though it alleged

other statements regarding same subject matter).




6
  The discovery rule might apply in some cases, but Plaintiff does not (and could not) plead it. See
Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 518 (Tex. 1988) (“A party seeking to avail
itself of the discovery rule must . . . plead the rule. . . .”). Defendant’s Houston statements were
made at a public convention. See Schirle v. Sokudo USA, 484 Fed. Appx. 893, 901-902 (5th Cir.
2012) (refusing to apply discovery rule to defamation where claims were not “inherently
undiscoverable”).
7
  While Plaintiff’s proposed amended complaint does not expressly state the date of the Houston
statements, the Court record shows the statements occurred in May 2018. Dkt. 23 at p.8. Even
in deciding a Rule 12(b)(6) or Rule 12(c) motion, the court may consider the content of court
filings. See, e.g., Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (granting Rule
12(b)(6) motion on res-judicata grounds and noting, “it is clearly proper in deciding a 12(b)(6)
motion to take judicial notice of matters of public record”); Hall v. U.S., 2008 WL 1276397, at *3
(E.D. Tex. Jan. 30, 2008) (“[T]he Court may consider public records of prior court proceedings
when evaluating an affirmative defense raised in a Rule 12(b)(6) motion to dismiss instead of the
defendant’s answer.”).
                                                 8
       2. Plaintiff’s defamation claims fail to satisfy the Texas Defamation Mitigation Act.

       “[T]o make out a successful defamation claim in Texas, a plaintiff must comply with the

requirements of the Defamation Mitigation Act….” Tubbs v. Nicol, 675 Fed. Appx. 437, 439 (5th

Cir. 2017) (citing Tex. Civ. Prac. & Rem. Code § 73.052). Under the DMA, “[a] person may

maintain an action for defamation only if . . . the person has made a timely and sufficient request

for correction, clarification, or retraction from the defendant.” Tex. Civ. Prac. & Rem. Code §

73.055(a). Such a request must be made within one year of the relevant statement’s publication.

Id. § 73.055(b). The Fifth Circuit has held that failure to timely make the required demand requires

dismissal of the defamation claim. Tubbs, 675 Fed. Appx. at 439-440 (“[B]ecause [plaintiff] failed

to follow the requirements of the DMA, her defamation claim fails as a matter of law.”).8

       Plaintiff has not plead (and cannot plead) he satisfied the demand requirements of the

DMA. Thus, amendment should be denied for this separate reason.

    C. Plaintiff’s proposed amendment was unduly delayed.

       Plaintiff is correct that this case is at relatively early stages. But Plaintiff’s delay is still

appropriately considered. “[I]n exercising its discretion to deny leave to amend a complaint, a trial

court may properly consider (1) an ‘unexplained delay’ following an original complaint, and (2)

whether the facts underlying the amended complaint were known to the party when the original




8
  Texas courts of appeal are split on the consequences of failing to make the required demand.
Compare Zoanni v. Hogan, 555 S.W.3d 321, 328 (Tex. App.—Houston [1st Dist.] 2018, pet. filed)
(dismissing defamation claim because “[t]he DMA is clear that one may maintain an action only
if he sends a timely and sufficient request for correction, clarification, or retraction.” (emphasis in
original)), with Warner Bros. Entertainment, Inc. v. Jones, 538 S.W.3d 781, 813 (Tex. App.—
Austin 2017, pet. granted) (holding limitation of damages is the proper remedy). The Fifth Circuit
has correctly read the plain language of the DMA as requiring dismissal for failure to timely make
the required demand. See Tubbs, 675 Fed. Appx. at 439.
                                                  9
complaint was filed.” In re Southmark Corp., 88 F.3d 311, 316 (5th Cir. 1996) (upholding denial

of amendment even though there was no trial date and discovery had just begun).

       Combined with all the other circumstances, Plaintiff’s delay should further tip the scales

against amendment. As discussed above, the core of Plaintiff’s lawsuit is AP’s decision to not

publish Plaintiff’s book, and Plaintiff’s proposed amended defamation claim remains intertwined

with alleged defamatory statements over which there is undisputedly no jurisdiction. Plaintiff also

waited until after Magistrate Judge Lane’s R&R to seek amendment. In addition, it is only after

AP’s deposition testimony demolished Plaintiff’s tortious-interference claim (see Dkt. 24, Ex. 1)

that Plaintiff now seeks to base a claim on Defendant’s allegedly defamatory statements occurring

after AP’s decision. In no way are Defendant’s Houston statements a genuine part of Plaintiff’s

actual complaints, which concern AP’s decision not to publish his book.

   D. There is no personal jurisdiction as to Plaintiff’s tortious-interference claim.

       As discussed in Defendant’s Objections to the R&R (see Dkt. 27), Defendant submits that

Plaintiff also has clearly failed to establish personal jurisdiction as to his tortious-interference

claim. Dismissal of the tortious-interference claim would further weigh strongly against

maintaining in Texas a single defamation claim based on the Houston statements.

       None of this lawsuit should be litigated in Texas. But, even if the Court were to uphold

the R&R’s finding as to the tortious-interference claim (which the Court should not), Plaintiff’s

motion for leave to amend should still be denied for all the reasons discussed herein.

                                       IV.     CONCLUSION

   Defendant prays that the Court DENY Plaintiff’s Motion for Leave (Dkt. 28).




                                                10
                                            Respectfully submitted,
                                            REEVES & BRIGHTWELL LLP


                                            /s/ Ryan Pierce
                                            Beverly Reeves, Esq.
                                            State Bar No. 16716500
                                            breeves@reevesbrightwell.com
                                            Ryan Pierce, Esq.
                                            State Bar No. 24035413
                                            rpierce@reevesbrightwell.com
                                            221 W. 6th Street, Suite 1000
                                            Austin, TX 78701
                                            (512) 334-4500
                                            (512) 334-4492 (facsimile)

                                            Mark S. Zaid, Esq.
                                            D.C. Bar #440532 (admitted Pro Hac Vice)
                                            Mark@MarkZaid.com
                                            Mark S. Zaid, P.C.
                                            1250 Connecticut Ave., N.W., Suite 700
                                            Washington, D.C. 20036
                                            (202) 454-2809
                                            (202) 330-5610 fax

                                            ATTORNEYS FOR DEFENDANT




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July 2019, the above and foregoing document was
served using the Court’s ECF system on the following counsel of record:

                             Daniel H. Byrne
                             Dale L. Roberts
                             Fritz, Byrne, Head & Gilstrap, PLLC
                             221 W. 6th St., Suite 960
                             Austin, TX 78701
                             dbyrne@fbhg.law
                             droberts@fbhg.law


                                                   /s/ Ryan Pierce
                                                   Ryan Pierce
